                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 REGINAL BLEVINS, #300107,                     :

        Plaintiff,                             :

 vs.                                           :   CIVIL ACTION NO. 18-0256-TM-N

 ALABAMA STATE PRISON                          :

        Defendant.                             :

                                        JUDGMENT

       In accordance with the order of the court entered on this date adopting the

Recommendation of the Magistrate Judge, it is the ORDER, JUDGMENT and DECREE of the

court that this case is DISMISSED without prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 5th day of October, 2018.


                                         /s/ TERRY F. MOORER
                                         TERRY F. MOORER
                                         UNITED STATES DISTRICT JUDGE
